         Case 3:21-cv-03013-SI Document 34-2 Filed 08/16/21 Page 1 of 3




 1   GEORGE C. HUTCHINSON (SBN 138735)
     PATRICK L. BLAIR (SBN 201345)
 2   LEGAL SOLUTIONS 2 U
     A Professional Corporation
 3   18201 Von Karman, Ste. 701
     Irvine, California 92616
 4   Telephone: (855) 755-2928
     Facsimile: (855) 755-2928
 5   gchutchinson@legalsolutions2u.com
 6   Attorneys for Defendant:
     BRANDREP, LLC
 7

 8                                                 UNITED STATES DISTRICT COURT
 9                                           NORTHERN DISTRICT OF CALIFORNIA
10                                                          SAN FRANCISCO DIVISION
11

12      A1 ON TRACK SLIDING DOOR                                                                  Case No. 3:21-CV-03013-SI
        REPAIR AND INSTALLATION,
13      INC, SYLVIA SCHICK, and                                                                   BLAIR DECLARATION IN
        DEBORAH SCHICK, individually                                                              SUPPORT OF BRANDREP,
14      and on behalf of all others similarly                                                     LLC’S MOTION TO SET ASIDE
        situated,                                                                                 DEFAULT (FRCP 55(c))
15

16                                                      Plaintiffs,                               Date: August 27, 2021
                                                                                                  Time: 10:00 a.m.
17                                                                                                Courtroom: 1
                                         vs.                                                      Judge: Hon. Susan Illston
18
                                                                                                  First Amended Complaint Filed on
19      BRANDREP, LLC, a Delaware                                                                 April 29, 2021
        limited liability company,
20

21
                                                        Defendant.
22

23
       BLAIR DECLARATION IN SUPPORT OF BRANDREP, LLC’S MOTION
24
                                              TO SET ASIDE DEFAULT (FRCP 55(c))
25
                  1. I am an attorney in the State of California and an associate of Legal
26

27                       Solutions 2 U, APC, the law firm representing defendant Brandrep, LLC.
28
                 BLAIR DECLARATION IN SUPPORT OF BRANDREP, LLC’S MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\02.Blair
     Decl.docx                                                                              1
         Case 3:21-cv-03013-SI Document 34-2 Filed 08/16/21 Page 2 of 3




 1                2. I recently joined the firm and started working on this case.
 2
                  3. I attended the August 13, 2021 meet and confer with attorney Smith.
 3

 4                       However, attorney Smith was unwilling to move forward with the meet

 5                       and confer and preparation of a joint case management statement.
 6
                         Despite the default, I was prepared to move forward. I did not want to
 7

 8                       slow down this case. I was operating under the possibility that the court

 9                       would grant defendant’s motion to vacate.
10
                  4. I asked attorney Smith if he would be willing to remove the default. He
11

12                       refused. He said that he would now be seeking class certification.

13                5. Attorney Smith challenged me to find a rule that required a meet and
14
                         confer for a motion to dismiss, for which I could not. I did however read
15

16                       him CAND Guidelines for Professional Conduct 15. Default: “A lawyer
17                       should not seek an opposing party’s default to obtain a judgment or
18
                         substantive order without giving that opposing party sufficient
19

20                       advance written warning to allow the opposing party to cure the
21                       default.”
22
                  6. I also read attorney Smith CAND Guidelines for Professional Conduct
23

24                       10. Motion Practice example a. “Before filing a motion, a lawyer should
25                       engage in a good faith effort to resolve the issue.” These ethical rules
26
                         were unable to change attorney Smith’s mind regarding the default.
27

28
                 BLAIR DECLARATION IN SUPPORT OF BRANDREP, LLC’S MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\02.Blair
     Decl.docx                                                                              2
         Case 3:21-cv-03013-SI Document 34-2 Filed 08/16/21 Page 3 of 3




 1                I declare under penalty of perjury under the laws of the State of California
 2
     and the United States of America that the foregoing is true and correct.
 3

 4

 5   Dated: August 16, 2021                                                                         LEGAL SOLUTIONS 2 U
                                                                                                    A Professional Corporation
 6

 7
                                                                                                    /s/ Patrick L. Blair
 8                                                                                                  Patrick L. Blair
 9                                                                                                  Declarant and Attorney for
                                                                                                    Defendant Brandrep, LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                 BLAIR DECLARATION IN SUPPORT OF BRANDREP, LLC’S MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\02.Blair
     Decl.docx                                                                              3
